—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Feldman, J.), rendered September 4, 1991, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s present contention regarding the exhibition of his arrest photograph to the complainant at trial is not preserved for appellate review, inasmuch as he did not assert that contention in the trial court (see, People v Love, 57 NY2d 1023) and he in fact subsequently consented to the introduction of the photograph into evidence (see, People v Mercado, 156 AD2d 720). In view of the circumstances of this case, including the overwhelming evidence of the defendant’s guilt, we decline to reach the issue in the exercise of our interest of justice jurisdiction.
Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we find that the jury’s verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Mangano, P. J., Sullivan, Miller and Pizzuto, JJ., concur.